Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed April 15, 2004








Petition for Writ of Mandamus Conditionally Granted
and Memorandum Opinion filed April 15, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00035-CV
____________
 
IN RE SOUTHWESTERN REFINING COMPANY, INC.,
Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M
E M O R A N D U M   O P I N I O N




Relator
Southwestern Refining Company, Inc. seeks a writ of mandamus directing the
Judge of the 212th District Court, Cause No. 03-CV-0043, to vacate her order of
December 19, 2003, which compels Southwestern Refining to comply with requests
for production.  Southwestern Refining
contends that the trial court abused her discretion in requiring the production
of documents because the requests were overbroad and irrelevant.  On January 15, 2004, we stayed the discovery
order pending our orders.  For the same
reasons discussed in In re Reynolds Metals Company, No. 14-04-00001-CV
(Tex. App.CHouston [14th Dist.] Apr. 15, 2004),
we conclude that the discovery requests in this case are overbroad. 
We
conditionally grant mandamus relief and direct the trial court to vacate its
December 19, 2003 order compelling Southwestern Refining to answer Salias=s requests for production.  Tex.
R. App. P. 52.8(c).  The parties
have presented general arguments regarding the proper scope of discovery, but
have not specifically focused on each of the 136 requests for production.  We also will not address each of the 136
requests; instead, the trial court should review the requests individually and
amend its ruling in light of this opinion and the Reynolds Metals= opinion.  See
In re Am. Optical Corp., 988 S.W.2d 711, 713B14 (Tex. 1998) (orig.
proceeding).  The writ will issue only if
the trial court fails to act promptly in accord with this opinion.  This Court=s January 15, 2004 stay order remains
in effect until the trial court vacates the December 19, 2003 order.  
 
 
/s/        Harvey J. Hudson
Justice
 
 
 
Petition
Conditionally Granted and Memorandum Opinion filed April 15, 2004.
Panel consists of
Justices Yates, Hudson, and Fowler.